
	
		II
		112th CONGRESS
		1st Session
		S. 1937
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mr. Brown of Ohio (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  nonbusiness energy property credit to include the insulation component of
		  insulated siding.
	
	
		1.Nonbusiness energy property
			 to include insulation component of insulated siding
			(a)In
			 generalParagraph (2) of
			 section 25C(c) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(E)insulation portion of any building cladding
				system that has a minimum thermal resistance of R–2 (including vinyl siding)
				and integral insulating
				material.
					.
			(b)Dollar
			 limitationSubsection (b) of section 25C(b) of the Internal
			 Revenue Code of 1986 is amended by redesignating paragraph (3) as paragraph (4)
			 and by inserting after paragraph (2) the following new paragraph:
				
					(3)Certain
				insulationIn the case of amounts paid or incurred for components
				described in subsection (c)(2)(E) by any taxpayer for any taxable year, the
				credit allowed under this section with respect to such amounts for such year
				shall not exceed the excess (if any) of $250 over the aggregate credits allowed
				under this section with respect to such amounts for all prior taxable years
				ending after December 31,
				2005.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
